NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

PHILLIP DIXON                            Civil Action No. 19-21444(RMB)

              Petitioner

        v.                                                  OPINION

UNITED STATES OF AMERICA,

              Respondent


BUMB, United States District Court

        Petitioner Phillip Dixon is a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”).

Petitioner filed a self-styled “Commercial Affidavit,” alleging

violations        of   his   constitutional        rights    in   obtaining     his

conviction and sentence. (ECF No. 1.) Petitioner also filed an

application to proceed without prepayment of filing fees (IFP App.,

ECF No. 1-1), which establishes his financial eligibility to

proceed      in   forma   pauperis   under    28    U.S.C.    §   1915,   and   his

application will be granted. Because his Petitioner is seeking

relief from his conviction in his district of confinement rather

than from his sentencing court, the Court construes Petitioner’s

Affidavit as a petition for writ of habeas corpus under 28 U.S.C.

§ 2241. See Bruce v. Warden Lewisburg USP, 868 F.3d 170 (3d Cir.

2017)    (defining     circumstances   under       which    prisoner   can    bring
petition under 28 U.S.C. § 2241 to challenge conviction and

sentence).

       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons

discussed below, the Court will dismiss the § 2241 petition for

lack of jurisdiction.

I.     PETITIONER’S AFFIDAVIT

       Petitioner    alleges    he   was   convicted   in     absence    of

jurisdiction based on a faulty arrest report, and he further

challenges various aspects of Drug Lab Report used to sentence

him. (Petr’s Aff., ECF No. 1.) Petitioner provided the following

Case    Number,     3:13-cr-00042-TBS-DMS,    which    this    Court    has

determined to represent a case brought by the United States against

Petitioner in the District of Alaska, and the Court takes judicial

notice of the docket in Petitioner’s criminal action.1 See Orabi

v. Attorney General of the U.S., 738 F.3d 535, 537 n.1 (3d Cir.

2014) (a court may take judicial notice of another court’s docket).


1 The docket is available through PACER, the U.S. Courts’ public
access to electronic records, at www.PACER.gov.
                                     2
        Petitioner was indicted on April 16, 2013, in the District of

Alaska,     for    drug     conspiracy;               distribution   of     controlled

substances,       heroin        and    methamphetamine;           money     laundering

conspiracy; and money laundering, in violation of 21 U.S.C. §§

846, 841(a)(1) and 841(b)(1)(A) and (B), (C); and 18 U.S.C. §§

1956,     1956 (a)(1)(B)(i).          U.S.       v.    Dixon,   13-cr-42    (D.   Ala.,

Indictment, ECF No. 1.) A First Superseding Indictment was filed

against    Petitioner      on    May   23,       2013.    (Id.,   First    Superseding

Indictment, ECF No. 95.)

        Petitioner pled guilty to Counts 1 and 25 of the First

Superseding Indictment; the Government dismissed the remainder of

the counts, and judgment was entered on February 1, 2016. (Id.,

Judgment, ECF No. 613.) Petitioner was sentenced to an 180-month

term of imprisonment with a 5-year term of supervised release.

(Id.)

        Petitioner filed a Notice of Appeal on March 14, 2016. (Id.,

Notice of Appeal, ECF No. 624.) On February 1, 2017, the Ninth

Circuit Court of Appeals dismissed Petitioner’s appeal, based on

his valid appeal waiver. (USCA Order and Mandate, ECF Nos. 675,

676.) On March 3, 2017, Petitioner filed a motion to vacate, set

aside or correct sentence under 28 U.S.C. § 2255 in the District

of Alaska. (2255 Mot., ECF No. 677.) The District Court denied

Petitioner’s § 2255 motion on December 17, 2018. (Order, ECF No.

726.)

                                             3
II.   DISCUSSION

      “[A] federal prisoner's first (and most often only) route for

collateral review of his conviction or sentence is under § 2255.”

Bruce, 868 F.3d 170 at 178. [A] federal prisoner may resort to §

2241 only if he can establish that “the remedy by motion [under §

2255] is inadequate or ineffective to test the legality of his

detention.” Id. (quoting 28 U.S.C. § 2255(e)). Thus, under very

limited circumstances, a petitioner can invoke the savings clause

of 28 U.S.C. § 2255(e) to bring a motion challenging his conviction

and sentence in the district of confinement under § 2241. The Third

Circuit explained,

           [o]ur Circuit permits access to § 2241 when
           two conditions are satisfied: First, a
           prisoner must assert a “claim of ‘actual
           innocence’ on the theory that ‘he is being
           detained for conduct that has subsequently
           been rendered non-criminal by an intervening
           Supreme Court decision’ and our own precedent
           construing an intervening Supreme Court
           decision”—in other words, when there is a
           change in statutory caselaw that applies
           retroactively in cases on collateral review.
           [U.S. v. ] Tyler, 732 F.3d at 246 [3d Cir.
           2013] (quoting [In re] Dorsainvil, 119 F.3d
           245 [at 252) [3d Cir. 1997]. And second, the
           prisoner must be “otherwise barred from
           challenging the legality of the conviction
           under § 2255.” Id.

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).

      Petitioner has not alleged actual innocence based on a change

in statutory interpretation by the Supreme Court, made retroactive


                                 4
in cases on collateral review. Petitioner pled guilty and waived

his right to direct appeal, and his § 2255 motion was denied in

his sentencing court. A prisoner may not use § 2241 to challenge

his conviction or sentence, simply because his § 2255 motion was

unsuccessful. See Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539

(3d Cir. 2002) (“Section 2255 is not inadequate or ineffective

merely because the sentencing court does not grant relief….”)

Petitioner    has   not   satisfied       the   requirements   necessary   to

challenge his conviction and sentence in a § 2241 petition through

the savings clause of § 2255.

III. CONCLUSION

        For the reasons discussed above, the Court dismisses the §

2241 petition for lack of jurisdiction.



Date:    February 6, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  UNITED STATES DISTRICT JUDGE




                                      5
